IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                March 20, 2009
                               No. 08-60563
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ERWIN VLADIMIR RODRIGUEZ-VALLADARES

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A99 676 019


Before REAVLEY, DAVIS, and SMITH, Circuit Judges.
PER CURIAM:*
      Erwin Vladimir Rodriguez-Valladares, a native and citizen of Honduras,
petitions for review of the Board of Immigration Appeals’s (BIA’s) decision
denying his application for asylum, withholding of removal, and protection under
the Convention Against Torture (CAT). Rodriguez-Valladares claims that he is
a member of a particular social group - young Honduran males who refuse to join
the Mara Salvatrucha gang (the MS gang) - and that he was persecuted as a



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                    No. 08-60563

result of his membership in that group. Rodriguez-Valladares further claims
that he will suffer further persecution based on his membership in that social
group if he is removed to Honduras.
      Although Rodriguez-Valladares was twice beaten by MS gang members,
the beatings took place over a four-year period and resulted only in minor
injuries.   Thus, Rodriguez has not shown that the evidence compels the
conclusion that he was persecuted. See Zhang v. Gonzales, 432 F.3d 339, 343-44
(5th Cir. 2005); see also Abdel-Masieh v. I.N.S., 73 F.3d 579, 584 (5th Cir. 1996)
(holding that alien twice detained and beaten for participation in large
demonstrations did not establish past persecution); Mikhael v. I.N.S., 115 F.3d
299, 304 (5th Cir. 1997) (holding that alien failed to show persecution based on
religious beliefs when his father was kidnaped and held for two days, his brother
was shot in the leg, another brother was kidnaped and tortured, and the alien
was detained and assaulted twice).
      Rodriguez-Valladares also failed to establish a well-founded fear of
persecution if he returns to Honduras. Except for his testimony that he feared
more beatings of the type he previously received, which did not constitute
persecution, Rodriguez-Valladares failed to produce any evidence regarding
future persecution.      Because Rodriguez-Valladares’s subjective fear of
persecution does not satisfy the reasonable person standard, Rodriguez-
Valladares has not established that his fear is well-founded. See Jukic v. I.N.S.,
40 F.3d 747, 749 (5th Cir. 1994).
      Because Rodriguez-Valladares failed to prove that he was entitled to
asylum, he is ineligible for withholding of removal. See Chen v. Gonzales, 470
F.3d 1131, 1138 (5th Cir. 2006). Rodriguez-Valladares has abandoned his CAT
claim by not arguing it in this court. See Soadjede v. Ashcroft, 324 F.3d 830, 833
(5th Cir. 2003) (citing Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987)).
      Rodriguez-Valladares’s petition for review is DENIED.

                                         2